El Juez Asociado Señor Oórdova Dávila,
emitió la opinión del tribunal.
En marzo 31 de 1932, a solicitud de los demandantes, el Secretario de la Corte de Distrito de San Jnan anotó la rebel-día de los demandados Saldaba Crosas Realty Corporation y Garage Casino, Ltd. En 5 de octubre del mismo año la corte inferior, a solicitud de los demandados, dictó nna resolución abriendo la rebeldía que babía sido anotada contra Garage Casino, Ltd. y autorizando a Saldaña Crosas Realty Corporation a radicar, dentro del término de diez días, nna moción enmendada solicitando la apertura de la rebeldía que contra dicha demandada había sido también anotada. De esta orden de la corte apelaron los demandantes y los demandados soli-citan ahora que se declare desierto el recurso de apelación, por no ser apelable la referida orden.
En el caso de Dávila v. Barreiro, 20 D.P.R. 45, esta corte declaró que nna orden dejando sin efecto nna anotación de rebeldía no es apelable. En el caso de Hernaiz Targa & Co. v. Vivas, 20 D.P.R. 106, se declaró que nna resolución negando la anulación de una sentencia dictada en rebeldía tiene el carácter de orden especial dictada después de sen-tencia y puede ser apelada. En el caso de Freiría & Co. v. R. Félix Hnos. & Co., 20 D.P.R. 159, se resolvió que nna orden anulando nna sentencia en rebeldía es apelable.
Como puede verse, en el caso de Dávila v. Barreiro se trataba de una simple anotación de rebeldía. Se apeló de la orden dejando sin efecto dicha anotación y esta corte declaró acertadamente que la referida orden no era apelable. En los otros dos casos citados se trata de resoluciones dictadas des-*76pués de sentencia. En el caso de Savage v. Smith, 154 Cal. 325, la Corte Suprema de California dice:
. . . “Ciertamente no es verdad que una orden dejando sin efecto una rebeldía, cuando aún no se ba dictado sentencia, puede ser ob-jeto de una apelación separada. No es en sentido alguno una orden dictada después de sentencia y no es una de las órdenes interlocu-torias enumeradas en el artículo 963 del Código de Enjuiciamiento Civil.”
Lapique v. Plummer, 24 Cal. App. 685; Rose v. Lallande, 17 Cal. App. 308.
En el caso de Rauer’s Law & Collection Co. Inc. v. Standley, 84 Pac. Rep. 214, la Corte de Apelaciones para el Tercer Distrito de California se expresó en los siguientes términos:
“Sobre este punto es solamente necesario decir que la orden ape-ladá no es una de las enumeradas en el artículo 963 del Código de Enjuiciamiento Civil. No es una orden especial dictada después de sentencia definitiva. La rebeldía del demandado babía sido regis-trada, pero no se babía dictado sentencia sobre dicba rebeldía al tiempo en que se promovió la apelación. El artículo 585 del Código de Enjuiciamiento Civil establece el deber del secretario en ciertos casos de dictar sentencia 'a solicitud del demandante’, inmediata-mente después que la rebeldía ba sido anotada. En otros casos de-terminados el demandante puede ‘solicitar que se le conceda lo que pide en la demanda.’ No existe constancia en el récord con respecto al carácter de la acción, y basándonos en la presunción de que ‘los deberes oficiales ban sido regularmente cumplidos’ por el secretario, nosotr'os presumimos que la acción fue una en la cual él no estaba autorizado para registrar inmediatamente una sentencia, al anotar la rebeldía, o que lo hubiera becho así si se le hubiese solicitado. Pero, descartando este aspecto de la cuestión, y asumiendo que la acción es una de las comprendidas en la subdivisión primera del artículo 963, aparece que en realidad no se dictó sentencia, y que por lo tanto la orden no fué una dictada ‘después de sentencia definitiva’, y no existe constancia de que se pidiera al secretario que registrase sentencia al anotar la rebeldía.”
De acuerdo con la jurisprudencia anteriormente citada, la orden de la corte inferior resulta claramente inapelable.

*77
Por las razones expuestas se declara desierto el recurso de apelación interpuesto por los demandantes.